Bauiues, J.
(dissenting). Plaintiff testified that the pedal1 was not guarded at the time of the accident. So did Stain-brook and Baker, two of his boy chums who at the time of the trial had been discharged from defendant’s employ. Baker made a sworn statement after the accident to the effect that he did not know whether the pedal was guarded or not, and to this extent his testimony was impeached. Seven apparently credible witnesses testified on the trial that the" pedal was guarded at the time of the injury. It is obvious that the evidence strongly preponderated in favor of defendant’s contention. Indeed, the able counsel for the appellant argue in all sincerity that the finding of the jury to the effect that a guard was not supplied is not sustained by the testimony.
Question 4 of the special verdict was as follows:
“Did the defendant negligently fail at the time of plaintiff’s injury to have a safe and sufficient guard over the pedal in question ?”
The defendant requested the court to charge the jury in reference to said question as follows:
“The plaintiff in this action is an interested party, and in considering the weight which should be given to his testimony you should consider the fact of such interest and the motive which he has to testify to such statement of facts as will be favorable to himself, and a like test should be applied to the evidence of any other interested witness.”
This charge was refused and no substitute therefor was given. The instruction was correct as a proposition of law. Under the facts in the case it was a peculiaidy appropriate instruction to give. This court has lately held twice that a refusal to give this instruction was prejudicial and reversible *465error. Kavanaugh v. Wausau, 120 Wis. 611, 98 N. W. 550; Blankavag v. Badger B. & L. Co. 136 Wis. 380, 386, 117 N. W. 852. Both of these cases were decided before the passage of see. 3072m, Stats. (Laws of 1909, eh. 192). Sec. 2829, Stats. (1898), was in force when the cases were decided, and required this court to disregard errors that did not affect the substantial rights of the adverse party. Sec. 3072m prohibits a reversal unless after an examination of the entire action it shall appear that the error has affected the “substantial rights” of the party seeking to reverse the judgment. There is very little difference between the two statutes as ap plied to the facts in the present case. In most of the cases tried in our courts either one or both of the parties is a witness, and very often a party is the principal or the only witness in his own behalf. The rule of law requiring an instruction to be given such as that requested in this ease is an important and a valuable one in close cases and the final result may often depend on whether it is given or not. It is seldom that a ease will arise which more clearly calls for the giving of such an instruction than the one before us. I regard this decision as holding in effect that hereafter no error will result from refusing to give such a charge as was here refused, unless perchance a more extreme case might arise, which is not very likely. I am not prepared to go to this extent. Since sec. 3072m has been in force it has been held to be reversible error to give an erroneous charge on the burden of proof. Schumacher v. Tuttle P. Co. 142 Wis. 631, 638, 639, 126 N. W. 46. In my way of thinking, the error in the case cited was no more calculated to work prejudice than was the error in the present case.